UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2246


CARLOS A. ALFORD,

                Plaintiff – Appellant,

          v.

CELECIA PEERS; BRIAN MANSFIELD; GOOD SHEPARD MINISTRIES,

                Defendants – Appellees,

          and

KATRINA KNIGHT; VERNA MANSFIELD,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:09-cv-00170-BO)


Submitted:   April 28, 2011                 Decided:   May 10, 2011


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos A. Alford, Appellant Pro Se.  Harry Lee Davis, Jr., Ann
Cox Rowe, DAVIS & HAMRICK, LLP, Winston-Salem, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos A. Alford appeals the district court’s order

dismissing this action pursuant to Fed. R. Civ. P. 12(b)(6) for

failure to state a claim upon which relief may be granted.                 We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Alford v. Peers, No. 7:09-cv-00170-BO (E.D.N.C. Nov. 1,

2010).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2